United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                               ________________

                            Nos. 99-2906 & 99-2907
                              ________________

In re: Marion F. Pruss, also known    *
as Law Offices of Marion F. Pruss,    *
                                      *
            Debtor.                   *     Appeals from the United States
                                      *     Bankruptcy Appellate Panel
Marion F. Pruss,                      *     for the Eighth Circuit.
                                      *
            Appellee,                 *
                                      *              [PUBLISHED]
      v.                              *
                                      *
Richard J. Butler and                 *
Kathleen Laughlin,                    *
                                      *
            Appellants.               *


                               ________________

                           Submitted: May 11, 2000
                               Filed: October 10, 2000
                              ________________

Before RICHARD S. ARNOLD, HANSEN, and BYE, Circuit Judges.
                        ________________


PER CURIAM.
      The court is informed that the underlying bankruptcy case has been dismissed
by order of the United States Bankruptcy Court for the District of Nebraska, thereby
making both of these appeals moot.

      Accordingly, It Is Ordered:

      1.    In appeal number 99-2906 brought by the Chapter 7 Trustee, Mr. Butler,
            the appeal is dismissed as moot.

      2.    In appeal number 99-2907 brought by the Chapter 13 Trustee, Ms.
            Laughlin, the appeal is dismissed as moot, and it is remanded to the
            Bankruptcy Appellate Panel with directions that the panel vacate its
            opinion and judgment filed June 8, 1999.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         2